Citation Nr: 0205909	
Decision Date: 06/05/02    Archive Date: 06/13/02	

DOCKET NO.  00-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a May 1971 rating decision, which denied service 
connection for a passive aggressive personality disorder, was 
clearly and unmistakably erroneous.

2.  Entitlement to an effective date prior to July 31, 1990, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse and H. J.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issue of entitlement to service connection for a 
psychiatric disorder separate from PTSD was previously before 
the Board in December 2001.  This issue was remanded to the 
RO for additional development and adjudication.  A March 2002 
RO decision granted service connection for bipolar disorder 
and chronic pain disorder.  Therefore, the issue of 
entitlement to service connection for a psychiatric disorder 
separate from PTSD is moot.

In a letter, dated and received in April 2002, the veteran's 
representative makes statements regarding the RO's award of a 
100 percent evaluation versus the previously existing award 
of a 70 percent evaluation with individual unemployability.  
It is unclear from this letter if an attempt is being made to 
request an earlier effective date for the award of the 
100 percent schedular evaluation.  This is referred to the RO 
for its consideration.


FINDINGS OF FACT

1.  A May 1971 RO decision denied service connection for a 
passive aggressive personality disorder; the veteran did not 
appeal that decision.

2.  The May 1971 decision considered the applicable law and 
regulations in effect at that time and was appropriately 
supported by the evidence then of record.

3.  A November 1977 Board decision denied service connection 
for an acquired psychiatric disorder.

4.  An April 1979 Board decision declined to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  

5.  Following the April 1979 Board decision the veteran first 
filed his claim for service connection for PTSD on July 31, 
1990; service connection for PTSD has been granted effective 
July 31, 1990.

7.  In December 2001 decisions, the Board found that there 
was no clear and unmistakable error in the November 1977 or 
the April 1979 Board decision.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision, which found that the 
veteran had a passive aggressive personality disorder, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§  3.104, 3.105 (2001).  

2.  An effective date earlier than July 31, 1990, for the 
award of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  May 1971 Rating Decision

In November 1970 the veteran filed his initial claim for 
service connection.  The regulations in effect at the time 
provided that service connection could be established where 
it was shown that an injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1971).  Congenital or developmental defects, such 
as personality disorders, are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1971).

The May 1971 RO decision denied service connection for a 
passive aggressive personality disorder.  The evidence of 
record at the time of the May 1971 RO decision reflects that 
the veteran separated from active service in July 1970.  His 
June 1970 service separation examination indicates that he 
had received treatment for a psychoneurotic disorder in the 
psychiatric department, and that he was psychiatrically 
abnormal.  A diagnosis was not offered.  The report of a 
January 1971 VA psychiatric examination indicates a diagnosis 
of passive aggressive personality disorder with antisocial 
tendencies.  Thereafter, the May 1971 RO decision denied the 
veteran's service connection claim on the basis that the 
veteran had a constitutional or developmental abnormality 
that was not a disability under the law.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal that decision.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for CUE.  38 C.F.R. § 3.104(a), 
3.105(a).

The Court had propounded a three-prong test to determine 
whether CUE is present in a prior determination:

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and, (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

"The claimant...must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Russell, at 313.  
The Board notes that the standard of proof in claims of CUE 
error is much higher than in other matters considered by the 
Board.   The Court has stated that clear and unmistakable 
error is the type of error which is "undebatable, so that it 
can be said that reasonable minds could only so conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, at 313-314.  Therefore, in order for the 
veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Russell, at 313.

The veteran argues on appeal that he was incorrectly 
diagnosed as having a passive-aggressive personality disorder 
in 1971 and that a medical opinion added to the record in 
April 2001 clearly shows that the veteran did have PTSD or an 
acquired psychiatric disorder while in service.  However, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and not on subsequent determinations of record.  
Damrel, at 245. 

At the time of the May 1971 RO decision the record did not 
include a diagnosis of PTSD or any acquired psychiatric 
disorder.  The competent medical evidence indicated that the 
veteran had a passive aggressive personality disorder.  
Therefore, the RO's findings were reasonable interpretations 
of the facts and evidence of record at the time of the May 
1971 rating decision and were not clearly and unmistakably 
erroneous in light of the law and regulations in effect at 
that time.  Accordingly, the Board finds that neither the 
facts as known, nor the law or regulations in effect in May 
1971, would compel the finding that the veteran had other 
than a personality disorder at that time, and the May 1971 
decision is not clearly and unmistakably erroneous.  
Therefore, the veteran's claim that there is CUE in the May 
1971 rating decision is denied.  38 U.S.C.A. § 5108; 
38 C.F.R. §§  3.104, 3.105.  

II.  Earlier effective date.

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or the 
date entitlement arose if a claim is received within 1 year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from the claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Fleshman v. Brown, 9 Vet. App. 548, 
551-52 (1996); affirmed at Fleshman v. West, 138 F.3d 1429 
(Fed. Cir. 1998).

Once a formal claim for compensation has been disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of report of an examination or 
hospitalization by the VA or uniformed services, evidence 
from a private physician or layman, or evidence from State 
and other institutions, will be accepted as an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2001).

In the case, the RO initially denied service connection for a 
passive aggressive personality disorder in May 1971.  That 
decision is final.  Thereafter, the records shows that the 
veteran appealed a May 1977 RO decision that denied his claim 
for service connection for a psychiatric disorder.  A 
November 1977 Board decision denied the veteran's claim of 
service connection for a psychiatric disorder, subsuming the 
May 1977 RO decision.  A January 1978 RO decision continued 
the denial of service connection for a psychiatric disorder.  
The veteran appealed that decision.  An April 1979 Board 
decision held that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for a psychiatric disorder, subsuming the January 1978 RO 
decision.  (In December 2001 decisions, the Board concluded 
that there was no CUE in the November 1977 or April 1979 
Board decisions).  

After the April 1979 Board decision, the next communication 
received from the veteran, relating to a psychiatric 
disorder, was a statement from the veteran's then 
representative indicating that the veteran desired to file a 
claim for service connection for PTSD.  The statement was 
received on July 31, 1990.  This is the date that service 
connection was granted for PTSD.  In order for an effective 
date prior to July 31, 1990, to be granted for service 
connection for PTSD, there must have been a pending 
unadjudicated claim for a psychiatric disorder or PTSD.  On 
the basis of the above analysis, all claims previously filed 
by the veteran for PTSD have been finally adjudicated, with 
the most recent final adjudication being the April 1979 Board 
decision.  The April 1979 Board decision is final.  
38 U.S.C.A. § 7104 (West 1991).  

The first attempt to reopen the claim for service connection 
for PTSD, following the April 1979 Board decision, was the 
statement received from the veteran's then representative on 
July 31, 1990.  Notwithstanding the testimony offered, it is 
neither shown, nor is it argued, that a pending, 
unadjudicated claim for PTSD existed prior to July 31, 1990.  
There is evidence that the first attempt to reopen the 
veteran's claim for PTSD was on July 31, 1990.  Therefore, a 
preponderance of the evidence is against the claim of 
entitlement to an effective date prior to July 31, 1990, for 
service connection for PTSD.  38 C.F.R. § 3.400(b).

III.

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no applicability in determining whether there 
was clear and unmistakable error (CUE) in decisions by the 
Board.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  More recently the Court concluded, in affirming a 
Board finding of no CUE in an RO decision, that the VCAA is 
not applicable to CUE matters.  Parker v. Principi, 15 Vet. 
App. 407 (2002).

The record indicates that the veteran and his representative 
have been provided with a statement of the case and 
supplemental statements of the case informing them of 
governing legal criteria, the evidence considered, and the 
reasons for the decision reached.  The record also indicates 
that the veteran has been afforded personal hearings and that 
al pertinent records that have been indicated to exist have 
been obtained.  Therefore, it is concluded that VA has 
complied with the VCAA, to the extent that it is required to 
in this appeal.  There is no prejudice to the veteran because 
there is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





							(CONTINUED ON NEXT PAGE)


ORDER

The May 1971 rating decision, which denied service connection 
for a passive aggressive personality disorder, was not 
clearly and unmistakably erroneous and the appeal of this 
issue is denied.

An effective date earlier than July 31, 1990, for the award 
of service connection for PTSD is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

